 In the Matter Of CHAPMAN DEHYDRATOR COMPANY, INC.andPACKINGHOUSEEMPLOYEES UNION, LOCAL 22911, A. F. L.In the Matter of E. A. COUTURE AND PAUL COUTURE, A PARTNERSHIPDOING BUSINESS AS E. A. COUTURE DEHYDRATORandPACKING HOUSEEMPLOYEESUNION,LOCAL 22911,A. F. L.Cases Nos.R-5618(20-R-855)and R-5619(90-R-856)SUPPLEMENTAL DECISIONANDORDERNovember 2,1949On July 23, 1943, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled procedings.1Pursuant to the Direction of Elections,elections by secret ballot were conducted on August 19, 1943, under thedirection and supervision of the Regional Director for the TwentiethRegion (San Francisco, California).At the close of the balloting,the ballots were impounded at the request of the union representativewho indicated his intention of filing objections to the elections uponthe ground that the corporation and the partnership, herein referredto as the Companies, had interfered with the conduct of the ballot.On August 27, 1943, objections by the Union were filed with the-Regional Director.On August 30, 1940, the Regional Director issueda Report with respect to the objections, in which he recommendedthat the elections be set aside.He also recommended that new elec-tions be held and that because of the high turnover of employees, neweligibility periods be selected.On September 9, 1943, it appearing that the objections filed by theUnion raised substantial and material issues with respect to the con-duct of the ballot, the Board ordered a hearing on the objections.Pursuant to notice duly served upon the parties, a hearing on saidobjections vas' held on September 30, 1943, at Modesto, California,beforeWilliam B. Barton, Trial Examiner.The Board, the Com-panies, and the Union appeared, participated, and were afforded full151 N. L R. B. 664.53 N. L.R. B, No. 63.344 C'HAPMAN DEHYDRATOR COMPANY, INC.345opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTSThe evidence adduced by the Union at the hearing in support of itsobjections may be discussed under the following headings :1.Watchers at the polls.2.The conduct of the corporation's plant superintendent on theday of the election.3.The meetings held by the partnership just prior to the election.4.The conduct of the partnership's plant superintendent on the dayof the election.1.Watchers at the polls:Prior to the elections union representa-tives tried unsuccessfully to obtain watchers for the election to be heldat the plant of the corporation.They were unsuccessful in thisattempt and communicated such fact to the Board's Field Examiner,Suzanne Schroeder.Field Examiners Schroeder and Virginia Mc-Elroy, together with representatives of the partnership, met in thepartnership plant on the morning the election was to be held.Theunion representatives on this occasion stated that they had been unableto obtain an employee to act as watcher at the polls at the corporation'splant and suggested that George Nelson, business representative ofthe Union, act as a watcher.Representatives of the corporation andthe partnership objected.At a further meeting held that morning atthe partnership plant the partnership and corporation representativesexpressed an intention of having a chemist, employed by the partner-ship, act as a watcher at the polls at the partnership plant.The unionrepresentatives protested this procedure, contending that the chemisthad certain supervisory duties.It was finally agreed that Nelson andthe chemist might act as watchers that morning at the plants of thecorporation and the partnership, respectively, but that the Unionwould undertake to obtain an employee watcher in the afternoon andthe corporation a watcher other than the chemist.The Board agentsallowed the balloting to be conducted on this basis in the morning.The Union failed in its attempt to obtain an employee watcher andNelson started to act as a watcher at the polls at the corporation's plantagain in the afternoon.Early in the afternoon a corporation repre-sentative 2 appeared and protested Nelson's continuing to act as awatcher.He threatened that the corporation would "cancel" the8This corporation representative was an agent of Calitornia Association of Employers,such agent acting for the employers in this proceeding. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection if Nelson continued to act.Nelson thereupon indicated thathe did not wish to interfere with the progress of the election and hewithdrew from the polling place.The Union had no watcher at thepolls in the corporation's plant during the remainder of the afternoon.The corporation had its office manager as a watcher throughout theday.2.The conduct of the corporation's plant superintendent on the dayof the election:On the morning of the election soon after the pollingplace was opened at the corporation's- plant, the union representativeprotested to an agent of the Board that a man was standing a few feetfrom the polls and was watching the balloting.The Board agentspoke to the man, who proved to be the corporation's plant superin-tendent.lie was requested by the Board agent to leave the vicinityof the polling place.He thereupon went into some offices adjoiningthe room which contained the polling place.During the morningwhile in these ' offices he walked a number of times past the glasswindow in a connecting door between the offices and the room whichcontained the polling place.The plant superintendent who testified at the hearing did not denythat these incidents took place.While he attempted to explain hispassing through the polling place as part of his normal procedure ingoing from the plant to the office, he admitted that he knew of theplan to conduct the election in this room on that particular morningand further admitted that he could have reached the office from theplant by going outdoors and coming in at another door.Moreover,it appears that the spot at which the plant superintendent stood toobserve the election was approximately 12 feet from the observers'tables and from 20 to 25 feet from the polls themselves.From thisposition, a full view could be had not only of the observers', tables, butalso of the employees as they came in from the employees' entranceto cast their ballots.The length of time during which the corpora-tion's plant superintendent stood watching the election is variouslyestimated in the evidence as ranging from 2 to 15 minutes.3Duringthis period the majority of the employees who voted in the morningsession ,4 cast their ballots while the plant superintendent was stand-ing within the area allotted to the election.Subsequent to his with-drawal therefrom, the plant superintendent admittedly looked outthrough the office door window on a number of occasions as the re-sult, according to his testimony, of "just ordinary curiosity to see ifthere was anybody voting."SThe plant superintendent testified that he stood in thispositionfor 1 or 2 minutes.The unionbusinessrepresentative testified that the plant superintendent stood watching1the election for about 15 minutes before being asked by the Board agent to leave thepremises4The number ,Nho voted at the session is estimated to be between' and 15 employees. CHAPMAN DEHYDRATOR COMPANY, INC.3473.The meetings held by the partnershipJustprior to the election:Within a week prior to the elections,the partnership held separatemeetings of employees on the three shifts employed at the plant.Therecord reveals that these meetings were held on August 13, 17, and 18,respectively.All of these meetings were held subsequent to the mak-ing of arrangements between the Companies and the Union for theholding of the elections which occurred on August 19, 1943.E. A.Couture, the senior partner,was present and spoke at these meetings.Paul Couture,the junior partner, was present at two meetings and onat least one of these occasions introduced his father to the group.The evidence is uncontradicted that the partnership'splant superin-tendent attended at least one of these meetings.E. A. Couture toldthe employees among other things on these occasions that he had inmind inaugurating a plan whereby employees who achieve more thana certain amount of production would receive a bonus for the in-creased efforts.He referred to an article in the Readers Digest asoutlining such a plan.Couture stated that in drder to put the planin operation,approval of the National War Labor Board would benecessary.The plan afforded the employees the possibility of in-creasing their wages by stimulating their production efforts, and theyso understood the plan.During the meeting, Couture asked for ashow of hands.as to whether the employees favored the ^ plan.Amajority of the employees raised their hands in favor thereof.While the partnership did not deny that these meetings and discus-sions took place shortly before the elections,it contended that thesemeetings were the result of some prior consideration of the subject andof 'a trip by Paul Couture in June to southern California,where hemade a study of production plans used in plants similar to that oper-ated by the partnership.On the other hand, there is nothing in the evi-dence to explain why the plan as offered could not have been announcedeither prior to the direction of elections or subsequent to the holding ofthe elections.4.The conduct of the partnership's plant superintendent on the dayof the election:On election day, one employee told the partnership'splant superintendent that she wished to vote against the Union andwas of the opinion that by not voting at all she would in effect becasting a"no" vote.The plant superintendent told her in the pres-ence of two other employees that if she wished to make her will feltshe would have to vote.The inquiring employees,and the two otherswho were near enough to have heard the plant superintendent's re-mark, then voted.During the balloting,the plant superintendentwent to a Field Examiner for the Board and suggested that some ofthe employees could not read the ballot and that they should be giveninstructions.He also raised the question whether it would be advis- 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDable to stop part of the machinery in order to give all employees anopportunity to vote.5.C'onelusions:The Companies contend that the various acts de-scribed above are insufficient to prove material interference with theconduct of the elections.We find no merit in this contention.As werecently stated, to require a "nice measurement of the actual coerciveor intimidating effect of misconduct on the results of the electionwould place an undue burden on the objecting party and the Board."It is sufficient if during a pre-election campaign or the holding of theelection, the employer or agents whose conduct can fairly be imputedto him, have in substantial measure departed from the strict and scru-pulous neutrality they are required to observe.On the basis of the whole record, particularly the evidence relatingto the conduct of the corporation's plant superintendent on the dayof the election e and the meetings held by the partnership just priorto the election,' we find that the elections did not fairly reflect the un-trammeled wishes of the Companies' employees and did not constitutea fair test of the employees' desires as to representation.For thesereasons we sustain the Union's objections to the conduct of the elec-tions and shall set aside the elections held on August 19, 1943.Whenthe Regional Director advises us that the time is appropriate, we shalldirect that new elections be held among the Companies' employees.ORDERThe National Labor Relations,Board hereby vacates and ,sets asidethe elections held in this proceeding on August 19, 1943, and the re-sults thereof.SMatter of the Kilgore Manufacturing Company,45 N L R. B. 468;Matter of Cenci atMotorsCorporation,Allison Division,46 N L. R B. 574.o The Boardhas held that the presenceof supervisors in thevicinityof the polls for aperiod of 10 or15 minuteshas the effectof restraining employees from voting in the elec-tionSeeMatterof New York Handkerchief Company,16 N L. it. B. 532;New YorkHandkerchiefCompany v. N L. if. B,114 F. (2d) 144, cert,denied,311 U S. 704.'The similar announcementjust prior to anelection, ofa voluntarywage increase hasbeen heldto constitutean interferencewith the rightof employees to a free choice ofbargaining representativeswithin themeaning of Section 8(1) of the Act.SeeMatter ofJoseph L Fradkinand BenSinger,Co-partners,trading as American Linen Service Com-pany and American Laundries, Inc.,45 N L.R. B. 903; see alsoMatter of Bear BrandHosieryCo,40 N. L. R. B. 323;N. L if. B. v. BearBrand HosieryCo.,131 F. (2d) 731(C. C A 7).